Citation Nr: 0632799	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
He died in January 2003.  The appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified before the undersigned at a Travel 
Board hearing in August 2006.  A transcript of that hearing 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran died in January 2003; the death certificate 
lists the cause of death as cardiorespiratory arrest due to 
recurrent glioblastoma multiforme of the brain.  

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  The weight of the medical evidence does not demonstrate a 
nexus between the cause of the veteran's death and his period 
of service or his service-connected disability.   

4.  The appellant is not the surviving spouse of a person who 
died of a service-connected disability or who died from 
permanent, total disability resulting from a service-
connected disability.    


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006).

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2006); see 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, such as malignant tumors, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the period from January 9, 1962 to 
May 7, 1975 will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
A veteran who served in Vietnam during that period is 
presumed to have been exposed to herbicides, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  VA law and regulation specify 
the diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

As noted above, the veteran died in January 2003.  The death 
certificate listed the cause of death as cardiorespiratory 
arrest due to recurrent glioblastoma multiforme of the brain.  
At the time of his death, the veteran had no service-
connected disabilities.

The medical evidence of record shows that the veteran's 
glioblastoma multiforme of the brain was not diagnosed until 
August 2001, over 30 years after his separation from service.  
Although there is some suggestion that the cancer may have 
been in existence prior to the date of diagnosis, there is 
simply no competent evidence showing that it was manifest to 
a compensable degree within one year after the veteran's 
separation from service in April 1970.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The appellant specifically alleges that the veteran's 
glioblastoma multiforme was due to his exposure to herbicides 
while he was in service in Vietnam.  The veteran's service 
records reflect that he indeed served in Vietnam.  Therefore, 
exposure to herbicides is not questioned.  However, 
glioblastoma multiforme is not among the listed diseases 
determined to be associated with herbicide exposure.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Because right 
frontal glioblastoma multiforme is not specifically listed in 
38 C.F.R. § 3.309(e), VA cannot presume that the condition 
was due to herbicide exposure.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  However, 
VA has determined that there is no positive association 
between exposure to herbicides and any condition for which 
the VA has not specifically determined that a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  The VA published a list of conditions 
for which a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam War 
is not warranted. Id.  That list of conditions includes brain 
tumors.  The authority for such a finding stemmed from a 
provision of the Agent Orange Act of 1991, which permitted 
the Secretary of the VA to enter an agreement with the 
National Academy of Sciences (NAS), who reviewed and 
summarized the scientific evidence concerning the association 
between exposure to herbicides used in Vietnam during the 
Vietnam War and each disease suspected to be associated with 
such exposure.  The NAS conducted studies, and, on the basis 
of all available evidence, concluded that the credible 
evidence against an association between brain tumors and 
herbicide exposure outweighed the credible evidence for such 
an association.  

The record reflects conflicting medical opinions on the 
question of a relationship between the veteran's death and 
herbicide exposure.  Two of the veteran's private treating 
physicians provided opinions supporting an etiological 
connection between the veteran's exposure to herbicides and 
the glioblastoma multiforme which caused his death, while a 
VA examiner has rendered an opinion against such a 
connection.   

The appellant argues that evidence from the veteran's private 
physicians is sufficient to warrant awarding service 
connection.  By letters dated January 2003 and January 2004, 
"M.B.E.," M.D., the veteran's neurosurgeon, opined that 
although the exact cause of the veteran's brain tumors is 
unknown, there is data linking the formation of glioblastoma 
multiforme to herbicide exposure.  Dr. M.B.E. further opined 
that given that the veteran was clearly exposed to Agent 
Orange as well as other herbicides in Vietnam, it is at least 
as likely as not that his glioblastoma was caused by that 
exposure.  Similarly, by letter dated June 2005, "A.G.," 
M.D., the veteran's oncologist, opined that reviews of 
medical literature suggest that it is at least as likely as 
not that the veteran's glioblastoma was caused by herbicides.

In October 2005, the RO obtained a VA medical opinion 
regarding the cause of the veteran's death.  After reviewing 
the evidence of record, the examining physician reviewed 
evidence from current medical literature and concluded that 
there is no evidence linking brain cancer to the exposure of 
herbicide. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds the VA medical 
opinion more probative than the opinions from Dr. M.B.E. and 
Dr. A.G.  Specifically, the VA medical opinion is supported 
by recent (2002-2004) studies, statistics, and supporting 
rationale while the private medical opinions are merely 
speculative statements based on nothing more than the 
veteran's reported history and medical texts suggesting a 
link between glioblastoma and herbicide exposure published in 
1986, 1988, and 1992.  As the Board affords greater weight 
and probative value to the VA medical opinion, there is no 
relative equipoise as between the two medical opinions of 
record.  38 U.S.C.A. § 5107(b).  The appellant's personal 
belief, offered without the benefit of medical training or 
education, is not competent medical evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Finally, the Board has also reviewed the medical records 
relating to the treatment of the veteran's glioblastoma 
multiforme, including treatment reports from BAB Radiology, 
Long Island Radiation Therapy, MRImaging at Garden City, 
North Shore University Hospital, and Dr. M.B.E.'s 
neurological surgery practice.  There is nothing in these 
records that suggests a medical relationship between the 
veteran's glioblastoma and his military service, to include 
herbicide exposure.   

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and the his period of active 
service.  There is no evidence of glioblastoma multiforme in 
service or for many years thereafter.  Glioblastoma 
multiforme is not associated with herbicide exposure for 
purposes of presumptive service connection.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107(b).  The appeal is denied.      

Entitlement to DIC Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service.  Id.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22(c).      

In this case, at the time of his death, the veteran had no 
service-connected disabilities.  Therefore, the veteran is 
not a "deceased veteran" for purposes of applying 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
September 2003 as well as information provided in the August 
2005 statement of the case, the RO advised the appellant of 
the evidence needed to substantiate her claim and explained 
what evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
August 2005 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive specific notice to 
inform the VA of all relevant evidence in her possession 
prior to the October 2004 rating decision,  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the appellant has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward her.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R.   § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate her claim for service connection, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board again finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records, private medical records, 
VA treatment records, and a VA etiological opinion.  See 38 
U.S.C.A.  § 5103A(d).  In addition, the appellant provided 
the veteran's death certificate, marriage certificate, 
additional private medical records, medical opinions, medical 
literature, and lay evidence in the form of her own written 
statements as well as hearing testimony.  In a November 2005 
correspondence, the appellant indicated that there was no 
additional evidence to submit in support of her claim.  As 
the appellant has made no showing or allegation of additional 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


